DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is not clear what is to be considered as “a lower end”,  “an upper end” and “an initial position”. For purpose of examination, the bottom end of the spring element (4A) that is attached to element 2 as shown in Figure 1B of the instant invention is considered as a lower end of the spring and the opposite spring end is considered as an upper end. What is considered as an initial position for purpose of examination is the spring’s extended position when no force is applied to it.
Regarding claim 3, it is not clear as to what the “two or more pieces” are referring to. It is not clear how the pieces are to be removed without removing the tube as recited. The structure being recited is not clear.
Regarding claim 4, it is not clear what structure in the instant application is to be considered as a “compressed gas piston” and how this structure is to function.
Regarding claim 5, the expression “the spring component does not include a coiled wire” is unclear, overly vague and indefinite since the expression cannot properly ascertain the metes and bounds of the limitation.
Regarding claim 6, the expression “semi-solid” is unclear, overly vague and indefinite since the expression cannot properly ascertain the metes and bounds of the limitation.
Regarding claim 7, the expression “it is not a solid tube” is unclear, overly vague and indefinite since the expression cannot properly ascertain the metes and bounds of the limitation.
Regarding claim 9, it is not clear as to what structures are being claimed since it appears only the position of the ball-grabbing component in regards to a golf flagstick is being recited. For purpose of examination, it is assumed that a golf-grabbing component and a flagstick are being claimed and that the golf grabbing component to be capable of moving co-axially on the flagstick.
Regarding claim 12, the expression “either end of the golf flagstick” lacks antecedent basis.
Regarding claim 13, it is not clear what components of the invention are to be considered as “two or more pieces”.
Regarding claim 14, the expressions “the screws or snaps” and “either end of the golf flagstick” lack antecedent basis. 
Regarding claim 16, it is not clear what structure in the instant application is to be considered as a “compressed gas piston” and how this structure is to function.

All claims are rejected under 112 rejection since they directly or indirectly depend on rejected claim.
An effort have been made to identify all indefinite language with the pending claims. However, since the claims are replete with indefinite language, Examiner notes the above listing of 35 U.S.C. §112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112, Second paragraph so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, for example: the “lower end” and “the upper end” as recited in claim 2; the “two or more pieces” as recited in claims 4 &13; the “compressed gas piston” as recited in claims 4;  the “compressed gas” as recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4 and 7-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zmetra (US Patent Application Publication No. 2005/0181886) .
Regarding claim 2, golf ball remover (see Figure 1b) comprising: a tube component (14) positioned coaxial to a golf flagstick (18) and configured to glide coaxial along the golf flagstick (see Figure 1b); a spring component positioned coaxial to the golf flagstick between the golf flagstick and the tube component (22), the spring component having: a lower end positioned so that the spring component is prevented from descending from its initial position along the flagstick (the bottom end of spring 22 that is close to element 12); and an upper end constrained by the tube component (the top end of spring 22 that is close to element 66 as shown in Figure 1b); and a ball-grabbing component attached to a lower end of the tube component (12); wherein movement of the tube component downward from an initial position pushes the ball-grabbing component into a golf hole while compressing the spring component to generate a spring force that returns the ball-grabbing component and tube component to substantially the initial position. The position of the spring element (22) as shown in Figure 1b is considered to be an initial position of the spring element. The assembly of the reference as shown in Figure 1b is capable of meeting the intended use recitations of the claim.
The examiner notes that it has been held that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Further still, it has also been held that "The recitation of a new intended use for an old product does not make a claim to that old product patentable." In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431 -32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).
Please note that the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The examiner notes that apparatus claims must be structurally distinguishable from the prior art. SEE MPEP 2114.

Regarding claim 3, as best understood, the ball-grabbing component comprises two or more pieces that are attached to the tube component such that they can be easily removed without removing the tube or spring components (elements 20 and 12 as shown in Figure 1a are considered as two pieces that are attached to tube component 14. Since element 12 is resilient element that is slidably positioned on the tube element, it is considered as being capable of being removed from as recited).

Regarding claim 4,  the spring component comprises an elastic material (spring element 22 is inherently considered to be elastic since it is capable of stretching and contracting).

Regarding claim 7, the tube (14) as shown in Figure 1b is not a solid tube. It is a hollow tube.

Regarding claims 8 and 9, the initial position of the ball-grabbing component, tube component, and spring component are all more than three inches above a putting surface that defines a top of the golf hole (the device of Zmetra is capable of being held at any distance including three inches above a putting surface by the user of the product before use or while carrying the device from place to place).

Regarding claims 10, 11, 15 and 16, as shown in Figure 1b, the device during use is configured to be moved downward along the golf flagstick to grab a golf ball as recited (see paragraphs 1-6).

Regarding claim 12, as best understood ball-grabbing component (12) is detachable as recited.

Regarding claims 13-14, as best understood, the ball-grabbing component comprises two pieces that are snapped together around the golf flagstick (as shown in Figure 1b, elements 12 and 24 can be considered as two pieces that are snapped together. See also paragraphs 19-24 and 33-39).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zmetra.
Zmetra does not disclose for the spring not to be coiled wire or for the tube to be semi-solid or perforated or coiled material. It would have been obvious to one having ordinary skill in the art at before the effective filing of the invention to use any known type of material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cardone (US Patent No. 10,500,456) discloses a golf ball remover comprising ball-grabbing component (100) that is co-axially positioned on a golf flagstick (10).
Zeidan (US Patent Application Publication No. 2018/0207496) discloses a golf ball remover comprising ball-grabbing component (410) that is co-axially positioned on a golf flagstick (413).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711